Citation Nr: 0007933	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1987.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 1989, the RO denied service connection for a 
headache disorder and for the residuals of an injury of the 
right foot.  The veteran disagreed with this determination, a 
statement of the case was issued, and the veteran submitted 
her substantive appeal in a timely manner.  The RO then 
granted service connection for the headache disorder, 
indicating that this was a substantial grant of the benefits 
on appeal.  The matter concerning the veteran's right foot 
injury residuals was never resolved.  Under these 
circumstances, this claim is considered to have remained open 
since that time.  See Tablazon v. Brown, 8 Vet. App. 359 
(1995). 

In August 1998, the Board remanded this case to the RO for 
additional development.  In a September 1999 supplemental 
statement of the case, the RO provided notice of continued 
denial of service connection for a right foot disability 
following additional development and consideration of the 
issue, as requested by the Board in its remand.  This matter 
is now returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

The medical evidence of record reflects that it is at least 
as likely as not that the veteran has a right foot disability 
related to service.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, her 
right foot disability was incurred in service.  38 U.S.C.A. § 
1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Legal Principles of Well Groundedness

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Factual Background

Service medical records include an April 1986 entrance 
examination, which noted a moderate pes planus.  In June 
1986, the veteran presented with complaints including sharp 
pains of the foot aggravated by boots and was again assessed 
with pes planus, in addition to tinea pedis.  In December 
1986, she sustained trauma to the right foot, when a 
"rack," said to weigh between forty to sixty pounds, 
dropped onto her foot, from a height of about five feet.  The 
right foot was sore after 30 minutes with the onset of 
swelling.  On observation, mild swelling was noticed to the 
anterior right foot.  Also noted was mild redness on the 
anterior of the right foot.  The veteran was noted to be in 
mild distress from the injury, with mild distress on flexion 
and extension of the foot shown.  The assessment was soft 
tissue trauma to the right foot, with no fracture.  She was 
sent for X-rays and the foot was wrapped.  X-rays from 
December 1986 showed no fracture or abnormalities.  The 
veteran's June 1987 separation examination was negative for 
any findings regarding the right foot other than tinea pedis.  
VA treatment records from 1991 revealed no evidence of right 
foot problems other than a July 1991 record which noted 
complaints of swelling in both feet since the previous day.  
Problems were not shown again until August 1994, when she was 
seen for complaints of throbbing and swelling of the right 
foot.  In February 1997 she was scheduled to undergo X-ray of 
the right foot.  

In March 1997, she presented to the VA clinic, with a copy of 
her service medical records documenting her December 1986 
foot injury, and complained of pain in the right foot over 
the past ten years.  She described the pain as a pins and 
needles sensation in the bottom of the foot, and indicated 
that the foot sometimes swells.  She was diagnosed in March 
1997 with right foot pain (chronic) as well as with 
onychomycosis and tinea pedis.  The March 1997 X-ray revealed 
a mild hallux valgus deformity of the great toe, and a tiny 
spur was seen projecting from the metatarsophalangeal joint, 
suggestive of early, early osteoarthritis.  The remainder of 
the X-ray was normal, with no evidence of fracture, 
dislocation or other acute pathology noted.  

At a hearing held before a hearing officer at the RO in 
August 1997, the veteran testified that she essentially has 
had right foot pain since the locker fell on her foot during 
active duty.  She described the pain as a throbbing feeling 
in her toe since that incident.  

VA outpatient treatment records show that in September 1997 
she was seen for complaints of chronic pain and episodic 
swelling of the right foot, as well as foot spasms.  
Tenderness, with 1+ edema was noted.  The assessment in the 
September 1997 report was degenerative joint disease (DJD).  
In October 1997 she was seen for follow up of right foot 
complaints and was still having spasms and swelling.  The 
history of the weight falling on her foot in 1986 was again 
given.  

In May 1999, the veteran underwent an independent medical 
evaluation (IME) for her claimed right foot disorder.  The 
significant history of the injury from what was described as 
a locker falling on her feet during active duty in 1986 was 
given.  The locker was said to weigh around 75 pounds.  
Review of the records revealed no evidence of fracture by 
radiographic perimeters.  Continued complaints of pain and 
spasm in the dorsum of the foot and in the first metatarsal 
phalangeal joint were noted.  Complaints of ankle pain and 
leg pain, right greater than left, were also noted.  Swelling 
in the feet was complained of, especially after standing.  

Upon examination of the ankles, the findings included mild 
hallux valgus deformity, plus pain to palpation of the medial 
aspect of the first ray and tenderness to palpation over the 
extensor hallucis longus tendon.  Neurologic examination of 
the foot showed no abnormalities.  The skin examination noted 
a loss of toenail on the right great toe and tenderness over 
the dorsum of first distal phalanx.  X-rays showed a mild 
hallux valgus deformity, and some mild early osteoarthritic 
changes of the metatarsal phalangeal of the first ray 
bilaterally.  There was no evidence of fracture, dislocation 
or osteomyelitis.  

The impression rendered included history of contusion, 
bilateral feet (which encompasses the right foot); history of 
subdermal hematoma, right great toe, status post toenail 
removal in 1986; mild degenerative arthritis of the first 
metatarsal phalangeal joint bilaterally and mild hallux 
valgus.  The opinion forwarded was that the veteran sustained 
an injury to the dorsum of the bilateral feet (which 
encompasses the right foot) with resultant posttraumatic 
early, albeit mild degenerative arthritis of the metatarsal 
phalangeal joint.  The examiner was not able to determine 
whether hallux valgus is a result of the injury or an 
acquired disability.

Analysis

Upon review of the evidence, the Board finds that the claim 
for service connection for a right foot disorder is well-
grounded.  The service medical records show treatment for an 
injury to the right foot in December 1986.  The record shows 
sporadic postservice treatment for right foot problems and 
the veteran has testified that she has had ongoing problems 
with right foot pain since the accident.  Finally, the 
opinion forwarded by the examiner in May 1999 was that the 
veteran has a 
posttraumatic early, albeit mild, degenerative arthritis of 
the metatarsal phalangeal joint as a direct result of the 
accident during service in 1986.  This evidence, accepted as 
true for well groundedness purposes, shows a nexus between 
the veteran's current right foot pathology and her injury 
during active duty in 1986.  Consequently, all three criteria 
of Caluza, supra have been met and this claim is well-
grounded.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant." 
38 U.S.C.A. § 5107(b) (West 1991).

In weighing the medical findings reported on the above-cited 
May 1999 VA examination, with the reported complaints and 
findings noted in service and in the VA outpatient reports 
dated in the early 1990s, along with due consideration to the 
appellant's contentions, sworn testimony and reported medical 
history, all of which appear credible, the Board believes 
that there is sufficient medical data to warrant a grant of 
service connection for a right foot disability, namely mild 
degenerative arthritis of the metatarsal phalangeal joint.  
38 C.F.R. § 3.303 (1999).  The service records clearly show 
an injury to the right foot, which credible medical evidence 
has linked the subsequent formation of mild degenerative 
arthritis.  Although the medical opinion did appear to 
mistakenly suggest that there was also an inservice injury to 
the left foot in drawing its conclusions, the findings and 
conclusions drawn regarding the right foot in question have 
been substantiated by the service medical records.  The Board 
observes that there is no medical evidence of record to 
refute the findings and opinions concerning the right foot.  
Thus based on the available evidence, the Board concludes 
that service connection is warranted for mild degenerative 
arthritis of the right metatarsal phalangeal joint.  



ORDER

The veteran's claim seeking entitlement to service connection 
for residuals of a right foot injury is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

